HEFLIN, Chief Justice.
Petiton of Cecil Judson Duggar for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that Court in Russellville Gas Company, Incorporated v. Duggar, 47 Ala.App. 661, 260 So.2d 393 (1971) is denied.
On certiorari, this Court will review the Court of Civil Appeals only on questions of law and not upon the finding of facts or application of the law to the facts except as to the facts as are stated in the Opinion of the Court of Civil Appeals so that a review may be effected without an examination of the record filed in the Court of Civil Appeals. Ex parte Steverson, 211 Ala. 597, 100 So. 912; Parham v. State, 217 Ala. 398, 116 So. 418; Tuscaloosa Motor Co., Inc. v. Cockrell, 272 Ala. 387, 132 So. 2d 745.
Writ denied.
LAWSON, MERRILL, HARWOOD and MADDOX, JJ., concur.